DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.
Claims 1-6, 11, 12 and 14-20 have been amended by Applicant.

Response to Arguments
Regarding 35 USC § 112(f) claim interpretation: Applicant’s amendments to claims 1-6, 11, 12 and 16-20 no longer invoke 112(f). The claim interpretation is withdrawn.

Regarding 35 USC § 112(a) rejection:  Applicant's arguments filed 6/21/2021 have been fully considered and are persuasive. Amended claims 2, 4 and 18 overcome the rejection.  The rejection is withdrawn.

Regarding 35 USC § 103 rejection:  Applicant's arguments filed 6/21/2021 have been fully considered
but they are not persuasive.  Regarding independent claim 1, Applicant argues that Kava et al. (US 20160009277 A1) and Beinborn et al. (US 20210047976 A1), “alone or in combination, do not disclose or suggest at least the above emphasized subject matter of claim 1. Specifically, Kava and Beinborn do not disclose a system for dynamically maintaining a vehicle speed during a change in road grade, with all the cited features: "a vehicle speed control module including a processor, the processor configured to ... determine that the vehicle speed has been maintained within a threshold speed for the threshold time period," as recited by claim 1” 1 (including independent claims 12 and 17 which recite features similar to those recited in claim 1; and claims 2-18 which are dependent on claims 1, 12 and 17, respectively).  elapsed since a last start-up of the engine”).   The time threshold time period disclosed by Kava as “a time elapsed since a last start-up of the engine”.  Additionally, Beinborn discloses vehicle speed has been maintained within a threshold speed for the threshold time period (Beinborn, [0060] “Accordingly and in operation, the speed of the vehicle in reverse may be limited”).  Maintaining vehicle speed is controlled by the parameter of a target torque (Beinborn, [0041] “reach the specified operating threshold or parameter (e.g., target available torque or a threshold torque amount) over a particular period of time”).  As appreciated by one of ordinary skill in the art, speed and torque have an inversely proportional relationship.
4833-6706-8911 v.1 - 13 -
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kava et al.  (US 20160009277 A1) in view of Beinborn et al. (US 20210047976 A1).

Regarding Claim 1, Kava teaches a system for dynamically maintaining a vehicle speed during a change in road grade (Kava, [0015] “a speed controller that maintains a set speed of a hybrid vehicle and adjusts the set speed from a first value to a different, second value in response to a change in the road grade”), the system comprising: a second sensor configured to monitor the vehicle speed (Kava, Fig 2: cruise control, manual control) ; and a vehicle speed control module including a processor, the processor (Kava, Fig 2 shows the speed control-Box 26 with processor-30 included) configured to: receive from the second sensor, an indication of the vehicle speed (Kava, Fig 3 Step 108); determine that the vehicle speed has been maintained within a threshold speed for the threshold time period (Kava, [0049] “reaching the threshold speed is required before the method 100 continues. This ensures that the vehicle 10 is traveling at the threshold speed before the remaining steps in the method 100 can take place”); determine whether the change in the road grade is less than a threshold grade (Kava, [0050] “If the vehicle speed is greater than the threshold speed, the method…calculates whether the road grade traveled over by the vehicle 10 is less than a target road grade”; [0008], [0010], [0019], Fig. 3 steps 112 and 120); and based on a determination that the change in the road grade is less than the threshold grade (Kava, Fig 3 Step 112), automatically adjust a load on a power source of the vehicle to maintain the vehicle speed during the change in the road grade (Kava, [0040] “controller 26 continually increases and decreases power to keep the vehicle 10 traveling at a set speed”, Fig 3 Step 124, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade”, [0055] “value adjustment …can reduce the power requirements…able to provide power sufficient to drive and maintain the vehicle 10…”).

Kava does not teach a first sensor configured to detect an amount of depression of an accelerator pedal of a vehicle; determine that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period and receive from the first sensor, an indication that the accelerator pedal is depressed.  However Beinborn teaches these limitations.

Beinborn teaches a first sensor configured to detect an amount of depression of an accelerator pedal of a vehicle (Beinborn, [0027] “an accelerator pedal…may be associated with an accelerator pedal position sensor”); receive, by the first sensor, an indication that the accelerator pedal is depressed (Beinborn, [0054] “the system monitoring circuit…may determine if the pedal is within a predetermined depression range or over a predetermined depression threshold”) and determine that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period (Beinborn, [0058] “predefined threshold (e.g., less than or equal to a predefined amount of depression, [0058] “the system monitoring circuit 210 may be structured to periodically monitor the position of an accelerator pedal using data received from the accelerator pedal position sensor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Kava to incorporate evaluating the amount of accelerator pedal as taught by Beinborn in order to infer the power level desired by the driver (Beinborn [0058]).

Regarding Claim 2, Kava teaches the system of claim 1, wherein adjusting the load on the power source maintains the vehicle speed during the change in the road grade (Kava, [0040] “controller 26 continually increases and decreases power to keep the vehicle 10 traveling at a set speed”, Fig 3 Step 124, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade”, [0055] “value adjustment …can reduce the power requirements…able to provide power sufficient to drive and maintain the vehicle 10…”).  Kava does not teach wherein the processor is further configured to: receive from the first sensor, a subsequent indication that the accelerator pedal has been depressed greater than the threshold depression amount; and based on the received subsequent indication, stop automatically adjusting the load on the power source, teaches these limitations.
Beinborn teaches wherein the processor is further configured to: receive from  the first sensor, a subsequent indication that the accelerator pedal has been depressed greater than the threshold depression amount; and based on the received subsequent indication, stop automatically adjusting the load on the power source (Beinborn, [0058] “When the position of the accelerator pedal exceeds a predetermined threshold, which indicates that more power is desired relative to what can be provided by the currently active number of cylinders, the CDA mode may be exited to return to normal operations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Kava to incorporate stopping a current mode in response to an accelerator pedal depression amount as taught by Beinborn in order to accelerate in response to driver’s control of the accelerator pedal.
Regarding Claim 6, Kava teaches the system of claim 1, wherein the processor (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”) is further configured to: based on a determination that the change in the road grade is greater than the threshold grade (Kava, Fig 3 Step 120), automatically adjust the load on the power source to maintain the vehicle speed during the change in the road grade (Kava, [0047] “…the method…may adjust the cruise control value in response to the vehicle 10 traveling along an uphill grade, which is an increasing of the road grade”).  

Regarding Claim 8, Kava teaches the system of claim 1, wherein automatically adjusting the load on the power source comprises: determining that the change in the road grade is a positive change (Kava, [0036] “An uphill road has a positive road grade”); and automatically increasing the load on the power source to maintain the vehicle speed (Kava, [0042] “When the vehicle 10 moves uphill, the controller 26 calls for more power from the engine 14, the electric machine 18, or both. More power is necessary to keep the vehicle 10 traveling at 55 Mph when the vehicle is moving uphill”).

Regarding Claim 9,  Kava teaches the system of claim 1, wherein automatically adjusting the load on the power source comprises: determining that the change in the road grade is a negative change (Kava, [0036] “A downhill road has a negative road grade”); and - 30 -Attorney Docket No. 57146.47US01automatically decreasing the load on the power source to maintain the vehicle speed (Kava, [0043] “When the vehicle 10 moves downhill, the controller 26 lowers the power from the engine 14, the electric machine 18, or both. Less power is necessary to keep the vehicle 10 moving at 55 Mph when the vehicle 10 is moving downhill”).

Regarding Claim 17, Kava teaches a method for dynamically maintaining a vehicle speed during a change in road grade (Kava, [0015] “a speed controller that maintains a set speed of a hybrid vehicle and adjusts the set speed from a first value to a different, second value in response to a change in the road grade”), the method comprising:  - 32 -Attorney Docket No. 57146.47US01receiving, by a second sensor of the vehicle, an indication of the vehicle speed (Kava, Fig 3 Step 108); determining, by the vehicle speed control module (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”), that the vehicle speed has been maintained within a threshold speed for the threshold time period (Kava, [0049] “reaching the threshold speed is required before the method 100 continues. This ensures that the vehicle 10 is traveling at the threshold speed before the remaining steps in the method 100 can take place”); determining, by the vehicle speed control module, whether the change in the road grade is less than a threshold grade (Kava, [0050] “If the vehicle speed is greater than the threshold speed, the method…calculates whether the road grade traveled over by the vehicle 10 is less than a target road grade”, [0008], [0010], [0019], Fig. 3 steps 112 and 120); and based on a determination that the change in the road grade is less than the threshold grade (Kava, Fig 3 Step 112), automatically adjusting, by the vehicle speed control module, a load on a power source of the vehicle to maintain the vehicle speed during the change in the road grade (Kava, [0040] “controller 26 continually increases and decreases power to keep the vehicle 10 traveling at a set speed”, Fig 3 Step 124, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade”, [0055] “value adjustment …can reduce the power requirements…able to provide power sufficient to drive and maintain the vehicle 10…”).

Kava does not teach receiving, by a first sensor of a vehicle, an indication that an accelerator pedal of the vehicle is depressed, determining, by a vehicle speed control module, that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period.  However Beinborn teaches these limitations.  

Beinborn teaches receiving, by a first sensor of a vehicle, an indication that an accelerator pedal of the vehicle is depressed ((Beinborn, [0054] “the system monitoring circuit…may determine if the pedal is within a predetermined depression range or over a predetermined depression threshold”), determining, by a vehicle speed control module, that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period (Beinborn, [0058] “predefined threshold (e.g., less than or equal to a predefined amount of depression, [0058] “the system monitoring circuit 210 may be structured to periodically monitor the position of an accelerator pedal using data received from the accelerator pedal position sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Kava to incorporate detecting the amount of accelerator pedal as taught by Beinborn in order to infer the power level desired by the driver (Beinborn [0058]).
Regarding Claim 18, Kava teaches the method of claim 17.  Kava does not teach further comprising: receiving, by the first sensor, a subsequent indication that the accelerator pedal has been depressed greater than the threshold depression amount; and based on the received subsequent indication, stopping, by the vehicle speed control module, the automatic adjusting of the load on the power source.  However Beinborn teaches these limitations.

Beinborn teaches further comprising: receiving, by the first sensor, a subsequent indication that the accelerator pedal has been depressed greater than the threshold depression amount; and based on the received subsequent indication, stopping the automatic adjusting of the load on the power source (Beinborn, [0058] “When the position of the accelerator pedal exceeds a predetermined threshold, which indicates that more power is desired relative to what can be provided by the currently active number of cylinders, the CDA mode may be exited to return to normal operations”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Kava to incorporate detecting the amount of accelerator pedal as taught by Beinborn in order to infer the power level desired by the driver (Beinborn [0058]).

Claims 3-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kava et al.  (US 20160009277 A1) in view of Beinborn et al. (US 20210047976 A1) in further view of Lian et al. (US 20160280204 A1).
Regarding Claim 3, Kava teaches the system of claim 1, wherein the processor (Kava, Fig 2 processor-Box 30 )is further configured to: based on a determination that the change in the road grade is greater than the threshold grade (Kava, [0053] “The method…where the road grade is monitored and, if greater than the target road grade”).   Kava does not teach determine whether the change in the road grade is greater than a second threshold grade, the second threshold grade being greater than the threshold grade.  However Lian teaches these limitations.

Lian teaches determine whether the change in the road grade is greater than a second threshold grade (Lian, Fig 6 Step S609), the second threshold grade being greater than the threshold grade (Lian, [0052] “the road is descent and the slope of the road is greater than or equal to a second slope threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a second road grade threshold as taught by Lian in order to determine the load needed from the power source to maintain the vehicle speed at various locations.
Regarding Claim 4, Kava teaches the system of claim 3, wherein the processor (Kava, Fig 2 processor- Box 30) of the vehicle to maintain the vehicle speed during the change in the road grade (Kava, [0040] “controller 26 continually increases and decreases power to keep the vehicle 10 traveling at a set speed”)  Kava does not teach is further configured to: based on a determination that the change in the road grade is greater than the second threshold grade, refrain from automatically adjusting the load on the power source.  However Lian teaches these limitations.

Lian teaches based on a determination that the change in the road grade is greater than the second threshold grade (Lian, [0052] “the road is descent and the slope of the road is greater than or equal to a second slope threshold”), refrain from automatically adjusting the load on the power source (Lian, [0040] “…when the vehicle is driving downhill, the driving resistance may be completely overcome by gravity inertia, and thus the required torque is small. In this case, the engine may be configured to stop, a clutch may be released totally…”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate refraining from automatically adjusting the load on the power source as taught by Lian in order to conserve fuel that would otherwise be consumed (Beinborn [0040]).

Regarding Claim 5,  Kava teaches the system of claim 3, wherein the processor (Kava, Fig 2 processor-30) is further configured to: automatically adjust the load on the power source to maintain the vehicle speed during the change in the road grade (Kava, Fig 3 Step 124, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade”, [0055] “value adjustment …can reduce the power requirements…able to provide power sufficient to drive and maintain the vehicle 10…”). 
Kava does not teach based on a determination that the change in the road grade is less than the second threshold grade.  However, Lian teaches this limitation (Lian, [0099] “determined whether the road is descent and the slope of the road is less than a second slope threshold”).

Kava further does not teach determine whether a subsequent indication is received from the first sensor that the accelerator pedal is depressed.  However, Beinborn teaches this limitation (Beinborn, [0054] “the system monitoring circuit 210 may determine if the pedal is within a predetermined depression range or over a predetermined depression threshold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting the amount of accelerator pedal as taught by Beinborn and a second road grade threshold as taught by Lian in order to “infer the power level desired by the driver” (Beinborn [0058]) and determine the load needed from the power source to maintain the vehicle speed at various locations.
Regarding Claim 19, Kava teaches the method of claim 17 further comprising: based on a determination that the change in the road grade is greater than the threshold grade (Kava, Fig 3 Step 120).  Kava does not teach determining, by the vehicle speed control module, whether the change in the road grade is greater than a second threshold grade, wherein the second threshold grade is greater than the threshold grade.  However, Lian teaches these limitations.

Lian teaches determining, by the processor (Lian, [0135] “second control module”) whether the change in the road grade is greater than a second threshold grade (Lian Fig 6 Step S609), wherein the second threshold grade is greater than the threshold grade (Lian, [0052] “the road is descent and the slope of the road is greater than or equal to a second slope threshold”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a second road grade threshold as taught by Lian in order to determine the load needed from the power source to maintain the vehicle speed at various locations.


Claims 7, 10-12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kava et al.  (US 20160009277 A1) in view of Beinborn et al. (US 20210047976 A1) in further view of Hassani et al. (US 20190061527 A1).
Regarding Claim 7, Kava teaches the system of claim 1, wherein determining whether the change in the road grade is less than the threshold grade (Kava [0050] “… the method…calculates whether the road grade traveled over by the vehicle 10 is less than a target road grade”) and wherein the vehicle further comprises a third sensor configured to measure the road grade (Kava, [0038] “The road grade detector…may detect road grade changes”).

Kava does not teach wherein determining whether the change in the road grade is less than the threshold grade comprises: detecting a location of the vehicle using GPS data; determining the road grade at the location of the vehicle from the GPS data; and supplementing the determined road grade from the GPS data with a measured road grade from the third sensor to determine a composite road grade measurement.  However, Hassani teaches these limitations.

Hassani teaches determining the road grade at the location of the vehicle from the GPS data (Hassani, [0020] “GPS receiver…may determine an expected road incline of a road in the direction of movement of vehicle”); and supplementing the determined road grade from the GPS data with a measured road grade from the third sensor to determine a composite road grade measurement (Hassani, [0028] “… processor…may take data from the GPS receiver…camera…and radar…and determine an actual road incline by filtering the expected road incline determined by the GPS receiver, the half lane width position determined by the camera, and the leading vehicle angles of arrival determined by the radar”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to determine a composite road grade measurement from GPS data and measured road grade data as taught by Hassani in order to determine a more accurate road grade at various locations.
Regarding Claim 10, Kava teaches the system of claim 1, Kavadoes not teach wherein automatically adjusting the load on the power source further comprises automatically adjusting a braking force applied to the vehicle to maintain the vehicle speed.  However, Hassani teaches this limitation (Hassani [0026]”…the cruise control system…may include a braking function, which may be used to determine an length, intensity, or other characteristic of brake to apply…if vehicle…is set to maintain a speed of 65 MPH, and the vehicle travels down a hill thereby increasing the speed, the cruise control system 108 may apply the brakes to slow down the vehicle to maintain a speed of 65 MPH”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate automatically adjusting a braking force as taught by Hassani in order to increase the braking force when the road grade is downhill and decrease the braking force when the road grade is uphill to control the vehicle speed.

Regarding Claim 11, Kava teaches system of claim 1, wherein the processor (Kava, [0030] “The vehicle 10 includes a vehicle speed controller”) is further configured to: monitor changes in the vehicle speed in real time (Kava, [0040] “In cruise control mode, the controller…continually increases and decreases power to keep the vehicle…traveling at a set speed).  Kava does not teach compare the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade; and based on the comparison, transmit updated road grade information to the server.  However, Hassani teaches these limitations.
Hassani teaches further comprising a server configured to store information related to the road grade detected at different locations along a road (Hassani, [0020] “GPS receiver…may also receive and store a topographical map, which may include elevation changes, road grades, path or route information, terrain data, and other topographical or route-based data”), compare the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade (Hassani, [0044] “The gyroscope 244 and accelerometer 246 may provide data to processor 110 corresponding to the vehicle speed, acceleration, and orientation. These sensors may be inertial sensors, which may provide data to be used by processor 110 as initial or starting data when applying the kalman filter…the processor may determine the actual road incline based on data received from the inertial sensors”,  [0029] “The comparison may be used to determine an actual road slope with a high degree of confidence” [0059] “The vehicle may have a route planned that covers a large section of road, and the topographical map may be analyzed to determine the incline of the road at two or more locations along the route”); and based on the comparison, transmit updated road grade information to the server (Hassani, [0020] “GPS receiver…may also…store a topographical map, which may include…road grades”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a server configured to store information related to the road grade detected at different locations along a road, compare the vehicle speed with the detected road grade at different locations to verify an accuracy of the detected road grade and transmit updated road information to server as taught by Hassani in order to consistently determine the accuracy of measured road grades at various locations.
Regarding Claim 12, Kava teaches a system for dynamically maintaining a vehicle speed during a change in road grade : (Kava, [0015] “a speed controller that maintains a set speed of a hybrid vehicle and adjusts the set speed from a first value to a different, second value in response to a change in the road grade”), a vehicle comprising: a second sensor configured to monitor the vehicle speed (Kava, Fig 2: cruise control, manual control); and a vehicle speed control module including a processor, the processor (Kava, Fig 2 shows the speed control-Box 26 with processor-30 included) configured to: determine that the vehicle speed has been maintained within a threshold speed for the threshold time period (Kava, [0049] “reaching the threshold speed is required before the method 100 continues. This ensures that the vehicle 10 is traveling at the threshold speed before the remaining steps in the method 100 can take place”); automatically adjust a load on a power source of the vehicle to maintain the vehicle speed during the change in the road grade (Kava, [0040] “controller 26 continually increases and decreases power to keep the vehicle 10 traveling at a set speed”, Fig 3 Step 124, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade”, [0055] “value adjustment …can reduce the power requirements…able to provide power sufficient to drive and maintain the vehicle 10…”) and monitor changes in the vehicle speed in real time (Kava, [0040] “In cruise control mode, the controller…continually increases and decreases power to keep the vehicle…traveling at a set speed).  
Kava does not teach a first sensor configured to detect an amount of depression of an accelerator pedal of the vehicle; determine that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period.  However, Beinborn teaches these limitations.
Beinborn teaches a first sensor configured to detect an amount of depression of an accelerator pedal of the vehicle (Beinborn, [0027], [0054] “the system monitoring circuit 210 may determine if the pedal is within a predetermined depression range or over a predetermined depression threshold”); determine that the accelerator pedal has been depressed within a threshold depression amount for a threshold time period (Beinborn, [0058]  “predefined threshold (e.g., less than or equal to a predefined amount of depression)”, [0058] “the system monitoring circuit 210 may be structured to periodically monitor the position of an accelerator pedal using data received from the accelerator pedal position sensor”).
Kava further does not teach the system comprising a server configured to store information related to the road grade detected at different locations along a road; 4831-0148-6501 v.1- 31 -Attorney Docket No. 57146.47US01 compare the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade; and based on the comparison, transmit updated road grade information to the server.  However, Hassani teaches these limitations.
Hassani teaches the system comprising a server configured to store information related to the road grade detected at different locations along a road (Hassani, [0020] “GPS receiver…may also receive and store a topographical map, which may include elevation changes, road grades, path or route information, terrain data, and other topographical or route-based data”); 4831-0148-6501 v.1- 31 -Attorney Docket No. 57146.47US01compare the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade (Hassani, [0044] “The gyroscope 244 and accelerometer 246 may provide data to processor 110 corresponding to the vehicle speed, acceleration, and orientation. These sensors may be inertial sensors, which may provide data to be used by processor 110 as initial or starting data when applying the kalman filter…the processor may determine the actual road incline based on data received from the inertial sensors”,  [0029] “The comparison may be used to determine an actual road slope with a high degree of confidence” [0059] “The vehicle may have a route planned that covers a large section of road, and the topographical map may be analyzed to determine the incline of the road at two or more locations along the route”); and based on the comparison, transmit updated road grade information to the server (Hassani, [0020] “GPS receiver…may also…store a topographical map, which may include…road grades”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a server configured to store information related to the road grade detected at different locations along a road, compare the vehicle speed with the detected road grade at different locations to verify an accuracy of the detected road grade and transmit updated road information to server as taught by Hassani in order to consistently determine the accuracy of measured road grades at various locations.
Regarding Claim 13, Kava teaches the system of claim 12, wherein automatically adjusting the load on the power source (Kava, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade“) comprises: determining whether the change in the road grade is less than a threshold grade (Kava [0050] “…the method...calculates whether the road grade traveled over by the vehicle 10 is less than a target road grade,”); and based on a determination that the change in the road grade is less than the threshold grade, automatically adjusting the load on the power source (Kava, Fig 3 Step 112). 
Regarding Claim 14,  Kava teaches the system of claim 12, wherein the processor (Kava, Fig 2 shows the speed control-Box 26 with processor-30 included) is further configured to determine whether the change in the road grade is less than a threshold grade (Kava, [0050] “…the method...calculates whether the road grade traveled over by the vehicle 10 is less than a target road grade,” [0053] “The method 100 then moves to a step 120 where the road grade is monitored and, if greater than the target road grade”).
Regarding Claim 20, Kava teaches the method of claim 17, further comprising: monitoring, by the processor (Kava, Fig 2 processor-30), changes in the vehicle speed in real time (Kava, [0040] “In cruise control mode, the controller…continually increases and decreases power to keep the vehicle…traveling at a set speed).   

Kava does not teach storing, by a server, information related to the road grade detected at different locations along a road; comparing, by the processor, the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade; and 4831-0148-6501 v.1- 33 -Attorney Docket No. 57146.47US01based on the comparison, transmitting updated road grade information to the server.  However, Hassani teaches these limitations.
Hassani teaches further comprising: storing, by a server, information related to the road grade detected at different locations along a road (Hassani, [0020] “GPS receiver…may also receive and store a topographical map, which may include elevation changes, road grades, path or route information, terrain data, and other topographical or route-based data”); comparing, by the processor, the changes in the vehicle speed with the detected road grade at the different locations along the road to verify an accuracy of the detected road grade (Hassani, [0044] “The gyroscope 244 and accelerometer 246 may provide data to processor 110 corresponding to the vehicle speed, acceleration, and orientation. These sensors may be inertial sensors, which may provide data to be used by processor 110 as initial or starting data when applying the kalman filter…the processor may determine the actual road incline based on data received from the inertial sensors”,  [0029] “The comparison may be used to determine an actual road slope with a high degree of confidence” [0059] “The vehicle may have a route planned that covers a large section of road, and the topographical map may be analyzed to determine the incline of the road at two or more locations along the route”); and  4831-0148-6501 v.1- 33 -Attorney Docket No. 57146.47US01 based on the comparison, transmitting, by the processor, updated road grade information to the server (Hassani, [0020] “GPS receiver…may also…store a topographical map, which may include…road grades”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a server configured to store information related to the road grade detected at different locations along a road, compare the vehicle speed with the detected road grade at different locations to verify an accuracy of the detected road grade and transmit updated road information to server as taught by Hassani in order to consistently determine the accuracy of measured road grades at various locations.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kava et al.  (US 20160009277 A1) in view of Beinborn et al. (US 20210047976 A1) in further view of Hassani et al. (US 20190061527 A1) and Lian (US 20160280204 A1).
Regarding Claim 15, Kava teaches the system of claim 14, wherein the processor (Kava, Fig 2 processor-30) is further configured to: based on a determination that the change in the road grade is greater than the threshold grade (Kava, [0053] “The method 100 then moves to a step 120 where the road grade is monitored and, if greater than the target road grade”).  Kava does not teach determine whether the change in the road grade is greater than a second threshold grade, wherein the second threshold grade is greater than the threshold grade.  However Lian teaches these limitations.

Lian teaches determine whether the change in the road grade is greater than a second threshold grade (Lian, Fig 6 Step S609), wherein the second threshold grade is greater than the threshold grade (Lian, [0052] the road is descent and the slope of the road is greater than or equal to a second slope threshold”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a second road grade threshold as taught by Lian in order to determine the load needed from the power source to maintain the vehicle speed at various locations.

Regarding Claim 16, Kava teaches the system of claim 15, wherein the processor (Kava, Fig 2 processor-30)is further configured to: automatically adjust the load on the power source to maintain the vehicle speed during the change in the road grade (Kava, [0040] “controller 26 continually increases and decreases power to keep the vehicle 10 traveling at a set speed”, Fig 3 Step 124, [0045]  “cruise control automatically adjusts the cruise control value in response to a change in road grade”, [0055] “value adjustment …can reduce the power requirements…able to provide power sufficient to drive and maintain the vehicle 10…”).

Kava does not teach, based on a determination that the change in the road grade is less than the second threshold grade.  However Lian teaches this limitation (Lian, [0099] “determined whether the road is descent and the slope of the road is less than a second slope threshold”).  

Kava does not teach determine whether a subsequent indication is received from the first sensor that the accelerator pedal is depressed; and based on a determination that the subsequent indication is received from the first sensor. However, Beinborn teaches these limitations.

Beinborn teaches determine whether a subsequent indication is received from the first sensor that the accelerator pedal is depressed (Beinborn, [0058] (“the system monitoring circuit 210 may be structured to periodically monitor++ the position of an accelerator pedal using data received from the accelerator pedal position sensor”); and based on a determination that the subsequent indication is received from the first sensor (Beinborn, [0054] “the system monitoring circuit 210 may determine if the pedal is within a predetermined depression range or over a predetermined depression threshold. In which case, the system monitoring circuit 210 is structured to generate a control signal”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kava to incorporate a second road grade threshold as taught by Lian and evaluating the amount of accelerator pedal is depressed as taught by Beinborn in order to determine the load needed from the power source to maintain the vehicle speed at various locations and “infer the power level desired by the driver” (Beinborn [0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogawa et al. (US 20190389510 A1) discloses the accelerator pedal has been depressed within a threshold depression amount (Ogawa, [0085] “the accelerator pedal depression amount and a target acceleration/target deceleration in the normal pedal mode and the single pedal mode”).
D’Amato et al. (US 20170080931 A1) discloses maintain the vehicle speed during the change in the road grade (D’Amato, [0086] “possible to increase or maintain vehicle speed on flat or negative road grades”).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662